Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1, Figures 2-6B, Claims 1-10 in the reply filed on 7/5/2022 is acknowledged.  The traversal is on the ground(s) that the only difference between species 1 and species 2 is that species 2 further includes positioning convex portions 124’ inclined with respect to the first virtual straight line.  This is not found persuasive because the inclined convex portions of species 2 are mutually exclusive characteristics, the presence of which precludes the curved surface extending approximately 90 degrees as seen in species 1 where the inclined convex portions of species 2 are absent. There is a serious search and examination burden for these patentably distinct species because these mutually exclusive characteristics require a different field of search such that prior art applicable to one of the species may not necessarily be applicable to the other species.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the two positioning convex portions" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that only a plurality of convex portions is previously recited, no indication of “two” positioning convex portions has previously been indicated, and these limitations therefore lack antecedent basis. For purposes of examination, this has been interpreted to mean “two of the plurality of convex portions”.
Claim 5 recites “the other side”. This limitation lacks antecedent basis as no other side has previously been recited. For purposes of examination, Examiner has interpreted “one side” to be “a first side” and interpreted “the other side” to be “a second side opposite the first side”. Appropriate correction is required.
Claim 10 recites “the rotation hole”. This limitation lacks antecedent basis. For purposes of examination, Examiner has interpreted this to mean “the through hole”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gannon (US 5,697,125), herein referred to as ‘125.
For Claim 1, ‘125 discloses a hinge structure (embodiment of Figures 1-3), comprising: a base (28) having an axial hole (interior of 28), wherein an inner wall (29) of the axial hole has a plurality of positioning concave portions (Annotated Figure 1A: A, B); at least one torque element (26) disposed in the axial hole (interior of 28) and comprising a torque providing portion (32, 34) and a plurality of positioning convex portions (C, D), wherein the torque providing portion (32, 34) surrounds a central axis (E) of the axial hole (interior of 28) to form a through hole (38), the torque providing portion (32, 34) has a fracture (36) adjacent to the through hole (38), and the positioning convex portions (C, D) are connected to the torque providing portion (32, 34) and configured to respectively correspond to the positioning concave portions (A, B), wherein the torque providing portion (32, 34) and the positioning convex portions (C, D) are located on a same virtual plane (as seen in Figure 3), and the virtual plane is perpendicular to the central axis (E), a first virtual straight line (L1) on the virtual plane passes through the fracture (36) and the central axis (E), and at least some of the positioning convex portions (C, D) are not located on the first virtual straight line (L1); and a rotation shaft (22) passing through the through hole (38).
For Claim 2, ‘125 discloses the hinge structure as recited in claim 1, wherein at least some of the positioning convex portions (C, D) are respectively located on opposite sides with respect to the first virtual straight line (L1).
For Claim 3, ‘125 discloses the hinge structure as recited in claim 1, wherein the positioning convex portions (C, D) are symmetrical with respect to the first virtual straight line (L1).
For Claim 4, ‘125 discloses the hinge structure as recited in claim 1, wherein two of the plurality of positioning convex portions (C, D) are respectively located on opposite sides with respect to the first virtual straight line (L1), and extending directions of the two positioning convex portions (C, D) are perpendicular to the first virtual straight line (L1).
For Claim 5, ‘125 discloses the hinge structure as recited in claim 1, wherein a second virtual straight line (L2) on the virtual plane is perpendicular to the first virtual straight line (L1) and passes through the central axis (E), the fracture (36) is located on a first side (above L2) with respect to the second virtual straight line (L2), and the positioning convex portions (C, D) are located on a second side (below L2) opposite the first side (above L2)  with respect to the second virtual straight line (L2).
For Claim 6, ‘125 discloses the hinge structure as recited in claim 1, wherein a distance between a first part (32A, 34A) of the torque providing portion (32, 34) and the fracture (36) is greater (as seen in Annotated Figure 1A) than a distance between a second part (32B, 34B) of the torque providing portion (32, 34) and the fracture (36), and a width of the first part (32A, 34A) along a radial direction of the through hole (38) is greater (as seen in Annotated Figure 1) than a width of the second part (32B, 34B) along the radial direction of the through hole (38).
For Claim 7, ‘125 discloses the hinge structure as recited in claim 1, wherein a dimension (thickness dimension of 26 as seen in Figure 3) of the at least one torque element (26) along an axial direction of the through hole (38) is smaller than another dimension (width dimension of the torque portion 32, 34 as seen in Figure 3) of the at least one torque element (26) along a radial direction of the through hole (38).
For Claim 8, ‘125 discloses the hinge structure as recited in claim 1, wherein a number of the at least one torque element (26) is plural, and the torque elements (multiple instances of 26) are stacked in sequence in a direction along the central axis (as seen in Figures 1 and 2 where multiple torque elements 26 are axially stacked on shaft member 22).
For Claim 9, ‘125 discloses the hinge structure as recited in claim 1, wherein the torque providing portion (32, 34) deforms elastically (abstract) by the rotation shaft (22) passing through the through hole (38) to allow the positioning convex portions (C, D) to respectively correspond to the positioning concave portions (A, B).
For Claim 10, ‘125 discloses the hinge structure as recited in claim 1, wherein each of the positioning convex portions (C, D) extends into a corresponding one of the positioning concave portions (A, B) along a radial direction (left and right directions as seen in Figure 1A) of the through hole (38).

    PNG
    media_image1.png
    438
    476
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,245,356 is relevant to applicant’s disclosure but has not been relied upon in the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/Primary Examiner, Art Unit 3677